United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1703
Issued: March 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 15, 2009 appellant, through counsel, filed a timely appeal from the June 4, 2009
merit decision of the Office of Workers’ Compensation Programs denying an increased schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the
merits of this case.
ISSUE
The issue is whether appellant has more than three percent impairment of her left upper
extremity and one percent impairment to her right thumb, for which she received schedule
awards.
Appellant, through counsel, contends that the opinion of the impartial medical examiner
is unreliable and that a schedule award should be issued based on the findings of her physician.

FACTUAL HISTORY
This case has previously been before the Board. In a January 3, 2008 decision,1 the
Board affirmed a February 22, 2007 Office decision finding that appellant had not established a
recurrence of disability on or about November 14, 2006 causally related to her employmentrelated tenosynovitis of the right thumb. By decision dated December 12, 2008,2 the Board
reviewed the Office’s schedule awards based on a three percent impairment of appellant’s left
upper extremity and a one percent impairment of her right thumb. The Board found that the
report of Dr. Herbert Stein, the Board-certified orthopedic surgeon to whom the Office referred
appellant to resolve a conflict in medical opinion between Dr. Gregory L. Rodriguez, appellant’s
attending physician and Dr. Kevin F. Hanley, a Board-certified orthopedic surgeon and second
opinion physician, regarding the extent and degree of impairment was of diminished probative
value.3 Dr. Stein did not properly apply the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides). The Board remanded the case for
further development of the medical evidence. The facts and the history as set forth in the prior
decisions are incorporated by reference.
On March 9, 2009 the Office referred appellant to Dr. William H. Simon, a Boardcertified orthopedic surgeon, to resolve the conflict between Dr. Rodriguez and Dr. Hanley. In a
report dated April 18, 2009, Dr. Simon reviewed the medical record, examined appellant and
applied the A.M.A., Guides (5th ed. 2001) to rate impairment. He found that measurements of
the left upper extremity were within the normal range and did not warrant any impairment rating.
Dr. Simon also found that appellant had full range of motion in her shoulders and elbows. Her
reflexes were normal about the biceps, triceps and brachial radius areas. Dr. Simon reported that
appellant’s left wrist had 20 degrees of radial deviation and 30 degrees of ulnar deviation
resulted in no impairment pursuant to A.M.A., Guides, 469 Figure 16-31, and 60 degrees of
palmar flexion also resulted in no impairment pursuant to the A.M.A., Guides, 467, Figure
16-28. He advised that appellant’s range of motion in her right thumb was also in the normal
range. Referring to the charts in the A.M.A., Guides, referencing motion of the thumb,
Dr. Simon found that appellant had 80 degrees active flexion in the interphalangeal (IP) joint
which equaled zero degrees impairment pursuant to A.M.A., Guides 456 Figure 16-12.
Appellant had a normal range of motion of 60 degrees of flexion in the metacarpal phalangeal
(MP) joint pursuant to A.M.A., Guides 457 Figure 16-15. Dr. Simon concluded that these
normal ranges of motion warranted no impairment rating. Based upon his review of the records
and his examination of appellant, she did not sustain permanent impairment beyond that, which
she already had been awarded, or three percent of her left wrist and one percent of her right
thumb.

1

Docket No. 07-1706 (issued January 3, 2008). The Office later expanded the claim to include left wrist
tendinitis.
2

Docket No. 08-1183 (issued December 12, 2008).

3

Dr. Rodriguez found 52 percent impairment of the right arm and 34 percent impairment of the left arm.
Dr. Hanley found that appellant had no impairment to either upper extremity.

2

On April 30, 2009 the Office medical adviser reviewed the medical evidence and
concluded that appellant did not have an increase in impairment over the three percent left arm
and one percent right thumb impairments previously granted. The Office medical adviser noted
that Dr. Simon found that appellant had full motion with no atrophy, reflex or sensory
abnormalities, as well as full strength. Accordingly, no additional impairment rating was
merited.
By decision dated June 4, 2009, the Office denied appellant’s claim for an increased
schedule award.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act4 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.5 The Act, however, does not specify the manner by which the
percentage loss of a member, function, or organ shall be determined. To ensure consistent
results and equal justice for all claimants under the law, good administrative practice requires the
use of uniform standards applicable to all claimants.6 The A.M.A., Guides has been adopted by
the implementing regulations as the appropriate standard for evaluating schedule losses.7
Section 8123(a) of the Act provides in part: If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.8 When there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.9
ANALYSIS
The Board previously remanded the case to the Office to develop the medical evidence
on the nature and extent of appellant’s permanent impairment and to resolve the conflict in
opinion between Dr. Rodriguez and Dr. Hanley.
On remand, the Office referred appellant to Dr. Simon to resolve the conflict with regard
to appellant’s impairment rating. In evaluating the impairment to appellant’s left upper
4

5 U.S.C. §§ 8101-8193.

5

Id. at § 8107.

6

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

7

20 C.F.R. §10.404.

8

5 U.S.C. § 8123(a).

9

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

3

extremity, Dr. Simon noted that appellant had full range of motion of her shoulders and elbow.
With regard to range of motion in her left wrist, he noted that appellant had 20 degrees of radial
deviation. Applying the A.M.A., Guides, Dr. Simon properly determined that this amounted to a
zero percent impairment.10 He further properly determined that 30 degrees of ulnar deviation
yielded no impairment under the A.M.A., Guides.11 Dr. Simon also noted that appellant had 60
degrees of dorsiflexion and 60 degrees of palmer flexion in her left wrist, and this also indicated
a zero percent impairment under the A.M.A., Guides.12 Accordingly, the Board finds that
appellant was not entitled to a schedule award greater than the three percent impairment to her
left upper extremity previously awarded. With regard to her right thumb, the Board finds that
Dr. Simon also properly applied the A.M.A., Guides and determined that appellant had no
further impairment other than the one percent she previously received. Dr. Simon noted that
appellant had active flexion in her IP joint of 80 degrees which yielded no impairment under the
A.M.A., Guides.13 He also found normal range of motion in the MP joint of 60 degrees.14 The
Board finds that Dr. Simon, the impartial specialist, properly applied the A.M.A., Guides to his
examination of appellant. Dr. Simon found that she did not have any permanent impairment
greater than that for which she had previously been compensated. The opinion of Dr. Simon as
the impartial medical specialist is entitled to special weight.15
Appellant’s attorney contends that the report of Dr. Rodriguez should be given greater
weight. As noted, however, the Board finds that the well-reasoned opinion of Dr. Simon is
entitled to special weight afforded an impartial medical examiner.16 Appellant has not met her
burden to establish that she ha greater impairment of either her left upper extremity or her right
thumb.
CONCLUSION
The Board finds that appellant has no more than three percent impairment of her left
upper extremity and one percent impairment to her right thumb, for which she received schedule
awards.

10

A.M.A., Guides 469, Figure 16-31.

11

Id.

12

Id. at 467, Figure 16-28.

13

Id. at 456, Figure 16-12.

14

Id. at 457, Figure 16-15.

15

In situations where a case is referred to an impartial medical specialist for the purpose of resolving a conflict in
medical opinion, special weight is given when the report of the impartial specialist is based on a proper factual and
medical background. See Rose V. Ford, 55 ECAB 449 (2006).
16

T.E., 59 ECAB ___ (Docket No. 07-2227, issued March 19, 2008).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 4, 2009 is affirmed.
Issued: March 23, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

